 

 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page lof 35 PageID#:1

 

 

 

, ‘ Ve do PIED
AO 91 (Rev. 11/11) Criminal Complaint Oo PrPBS.US. DISTRICT Court
DEC - 5 2019
UNITED STATES DISTRICT COURT

 

 

CENTRAL DISTRICT OF CALIFORNIA
for the -LEASTERN DIVISION Ay DEeUTY

Central District of California cor”

United States of America

Vv.

CRAIG CURTIS HARRIS, Case No. [ Al 9- 5 173 M

Defendant(s)

 

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 5, 2019, in the county of Los Angeles in the Central District of California,
the defendant(s) violated:
Code Section . Offense Description
21 U.S.C. § 841 (a)(1) Possession with Intent Distribute
This criminal complaint is based on these facts:
Please see attached affidavit.

Continued on the attached sheet.

 

 

Complainang's&ignature

Gregory A. Hafer, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 4 (A | ine

Judge’s signature

 

 

City and state: Los Angeles, California Hon. Michael R. Wilner, U.S. Magistrate Judge

Printed name and title

 

 
 

Case 9:20-cr-00001-MWF Document 1 Filed 12/05/19 Page 2 of 35 Page ID #:2

t

AFFIDAVIT
I, Gregory A. Hafer, being duly sworn, declare and state as
follows:
I. PURPOSE OF AFFIDAVIT

1. This affidavit is made in support of a criminal
complaint against CRAIG HARRIS (“HARRIS”) for a violation of 21
U.S.C. § 841(a) (1): Possession with Intent to Distribute a
Controlled Substance.

2. This affidavit is also made in support of an
application for a warrant to search the 618 East Fairview
Boulevard, Inglewood, California (the “SUBJECT PREMISES”) as
described more fully in Attachment A-1, and an application for a
warrant to search a iPhone X in a black Otterbox case seized on
December 5, 2019 and currently in the custody of the Federal
Bureau of Investigation and San Bernardino County Sheriff's
Department in Colton, California (the “SUBJECT DEVICK”), as
described more fully in Attachment A-2.

3. The requested search warrants seek authorization to
‘seize evidence, fruits, or instrumentalities of violations of 21
U.S.C. § 841(a) (1) (possession with intent to distribute
controlled substances) and 21 U.S.C. § 846 (conspiracy and
attempt to distribute controlled substances) (the “Subject
Offenses”), as described more fully in Attachments B-1 and B-2.
Attachments A-1, A-2, B-1, and B-2 are incorporated herein by
reference.

4. The facts set forth in this affidavit are based upon

. ' . + \
my personal observations, my training and experience, and

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 3of35 Page ID#:3

information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is: sufficient probable cause for the requested complaint and
search warrants, and does not purport to set forth all of my
knowledge of or investigation into this matter. Unless
specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and in part only.

II. BACKGROUND OF AFFIANT

 

5. I am a Special Agent with the Federal Bureau of
Investigation (“FBI”), and have been so employed since January
2018. I am currently assigned to the FBI Los Angeles Field
Office, Riverside Resident Agency, where I conduct violent crime
investigations. I have completed the 20-week training program
given by the FBI, which includes instruction in the
investigation of various criminal offenses governed by federal
law. I have received training in the enforcement of the laws of
the United States, including training in the preparation,
presentation, service, and execution of criminal complaints and
arrest and search warrants.

6. During the course of my employment, I have
participated in drug trafficking investigations concerning the
unlawful importation, possession, and distribution of controlled
substances. I have also received training in the investigation
of drug trafficking organizations and on the patterns and
procedures through which drug trafficking organizations conduct

their illegal business. Based on my training, experience, and

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page4of35 Page ID#:4

participation in drug trafficking investigations and upon my
consultation with other experienced law enforcement officers, I
have become familiar with drug trafficking and distribution
methods.
III. SUMMARY OF PROBABLE CAUSE

7. On October 9, 2019, Jerome Hill (“Hil1”) sold an FBI
Confidential Informant (the “CI”)! approximately 51 round pills
stamped with “A 215.” One of those pills was later tested by a
laboratory and tested positive for fentanyl. On November 6,
2019, Hill told the CI that he had to meet with his supplier in
West Covina. Law enforcement saw Hill meet with HARRIS in West
Covina and, later that day, Hill sold the CI 1,000 suspected
fentanyl pills also stamped “A 215.”

8. On December 5, 2019, approximately 26 minutes after
Hill told the CI that his supplier could fulfill the order for
10,000 fentanyl pills, HARRIS went to the garage of the SUBJECT
PREMISES and left carrying a box and something that resembled
rolled up papers that he threw in the trash can across the
sidewalk from the SUBJECT PREMISES. Law enforcement later
looked in the trash can and saw multiple white cardboard United
States Postal Service (“USPS”) envelopes. hater that day, at
10:48 a.m., Hill sent HARRIS a photograph of the money that the

CI had sent Hill for the pills. Call records show that HARRIS

 

1 The CI has been an informant with the FBI since October
2018. The CI has given credible information in the past and has
assisted in an investigation into a violent criminal street
gang. The CI has felony convictions for possession of a
controlled substance for sale and conspiracy. The CI is
currently working for immigration benefits and financial gain.

3

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page5of35 Page ID#:5

and Hill called each other at 10:51 a.m., 11:13 a.m., and 11:19
a.m. At approximately 11:36 a.m., HARRIS went to the SUBJECT
PREMISES, left with something obscured, and drove directly to
meet Hill at the prearranged location for the drug deal. When
law enforcement tried to stop HARRIS in his car, HARRIS threw
out of his car two white flat USPS cardboard envelopes
resembling the white cardboard USPS envelopes found in the trash
can in front of the SUBJECT PREMISES. Those envelopes contained
approximately 10,000 suspected fentanyl pills also stamped “A
215.” -Hill and HARRIS were arrested. Law enforcement found the
SUBJECT DEVICE in the car that HARRIS was driving.
IV. STATEMENT OF PROBABLE CAUSE

9. Based on my review of law enforcement reports,
conversations with other law enforcement agents, and my own
knowledge of the investigation, I am aware of the following:

A. Background - The Hill Complaint

10. On December 4, 2019, the Honorable Sheri Pym, United
States Magistrate Judge authorized a complaint and arrest
warrant for Hill for a violation of 21 U.S.C. § 841 (a) (1):
Possession with Intent to Distribute a Controlled Substance.
The underlying affidavit for the complaint is attached hereto as
Exhibit 1, incorporated herein by reference, and referred to in
this affidavit as the “Hill Complaint.”

11. As described in greater detail in the Hill Complaint.
On October 9, 2019, Hill sold the Cl approximately 51 round
pills stamped with “A 215.” One of those pills was later tested

by a laboratory and tested positive for fentanyl.

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 6of35 Page ID #:6

12. Also described in further detail in the Hill
Complaint, on November 6, 2019, Hill met with HARRIS prior to
selling the CI 1,000 fentanyl pills. Specifically, Hill agreed
to sell the Cl 1,000 fentanyl pills and said that he had to go
to West Covina to meet with his supplier before Hill could
deliver the pills. Law enforcement followed Hill to West Covina
and saw him meet with HARRIS, as confirmed by a comparison with
HARRIS’s California Department of Motor Vehicle photograph.
Hill and HARRIS met for approximately 15 minutes, but were
standing between their two vehicles, so surveillance units were
unable to see whether they exchanged any items. Based on GPS
information from the tracker on Hill’s vehicle and data from
Hill’s phone, the vehicle and phone went from West Covina to
Hill’s residence and did not leave until Hill went to meet the
-CI a couple of hours later. At that meeting, Hill sold the CI
1,000 pills of suspected fentanyl, also stamped with “A 215,”
for 58,000. Lab results for the 1,000 pills are pending.

B. HARRIS Picked up Items from the SUBJECT PREMISES and
met Hill at the Prearranged Location for a Drug Deal.

13. On December 5, 2019, at approximately 8:29 a.m., at
the direction of investigators, the Cl placed a recorded call to
Hill. During the cali, the Cl asked to buy 10,000 pills from
Hill, to be delivered that same day. Hill agreed to sell the CI
10,000 pills and said that he would call his supplier to
confirm. At approximately 8:34 a.m., Hill called the CI and

confirmed that his supplier could fulfill the order of 10,000

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 7of35 Page ID#:7

pills. The CI and Hill also discussed the logistics for
completing the transaction.

14. Before initiating the CI’s call to Hill, investigators
set up surveillance on HARRIS. At approximately 9:00 a.m., law
enforcement saw HARRIS arrive in front of the SUBJECT PREMISES
driving a white Chevrolet Volt bearing California license plate
8KFU421 and registered to HARRIS (the “Volt”). Investigators
saw HARRIS open the garage of the SUBJECT PREMISES and meet with
unknown individuals inside the SUBJECT PREMISES. HARRIS
retrieved a box from the SUBJECT PREMISES, and placed it into
the Volt. Law enforcement surveillance also saw HARRIS leave
the SUBJECT PREMISES with what they initially thought could be
rolled up papers and throw those papers into the trash can
across the sidewalk from the SUBJECT PREMISES. Law enforcement
later looked in that trash can and saw rolled up white cardboard
USPS envelopes.

15. Surveillance units continued to follow HARRIS to
multiple locations and pick up a passenger prior to HARRIS
ultimately arriving at his residence at approximately 10:41 a.m.
Approximately 20 minutes later, HARRIS left his residence alone
and empty-handed and departed in his Volt.

16. As described in greater detail below, law enforcement
later recovered Hill’s phone and saw his messages with “Craig,”
which is HARRIS’s first name. On December 5, 2019, at 10:48
a.m., Hill sent HARRIS a photograph of the money that the CI had

sent Hill for the pilis. Call records from Hill’s phone show

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 8of35 Page ID #:8

that HARRIS and Hill called each other at 10:51 a.m., 11:13
a.m., and 11:19 a.m.

17. Meanwhile, at approximately 11:16 a.m., the CI called
HILL’s telephone, and HILL agreed to complete the transaction
with the CI in one to two hours.

18. At approximately 11:36 a.m., surveillance units saw
the Volt parked near the SUBJECT PREMISES. Investigators saw
HARRIS leave the SUBJECT PREMISES with something obscured and
get into the Volt.

19. Surveillance units followed HARRIS from the SUBJECT
PREMISES directly to the parking lot of a restaurant located
across the street from the Home Deport where Hill and CI had
conducted their previous transactions and where Hill and the CI
had agreed to conduct this transaction for 10,000 fentanyl
pills. HARRIS and Hill spoke briefly in between their vehicles
pefore Hill went back into his vehicle and called the CI to ask
about the CI’s location. At that point, the CI called off the
deal. Law enforcement saw that Hill then briefly spoke with
HARRIS again and the two left in their respective cars.

Cc. HARRIS Threw Two Packages of Suspected Fentanyl Pills
and had the SUBJECT DEVICE in his Car

20. At approximately 1:30 p.m., investigators attempted to
conduct a traffic stop on HARRIS’s Volt. HARRIS failed to yield
to investigators and proceeded onto the freeway on-ramp. An
investigator saw two items thrown outside the vehicle as HARRIS

continued to drive on the freeway. Shortly thereafter, HARRIS

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page9of35 Page ID #:9

yielded to investigators without further incident. HARRIS was
the only person in the Volt.

21. Law enforcement recovered the two items thrown from
the Volt and saw that they were white cardboard USPS envelopes
consistent in appearance with the envelopes recovered from the
trash outside of the SUBJECT PREMISES. The two envelopes each
contained two large vacuum-sealed bags containing a large
quantity of light blue pills stamped with “A 215.” Law
enforcement who have viewed the contents of the envelopes
estimated that it is likely that there are approximately 10,000
pills in total. Because of the dangers of fentanyl, a synthetic
opioid that can be fatal to the touch even in small quantities,
law enforcement has not conducted a field test of suspected
fentanyl pills. I believe that the pills contain fentanyl or
another controlled substance, however, because these pills are
consistent with the pills obtained during the two previous
transactions between the CI and HILL, the one pill that was
tested in the first deal tested positive for fentanyl, and the
negotiated price for the pills is consistent with the price of
fentanyl pills.

22. Based on the foregoing, I believe that the SUBJECT
PREMISES is a stash house used by multiple individuals to store
and make narcotics. I based this on the timing of HARRIS going
to the SUBJECT PREMISES to pick up what was likely the fentanyl
pills immediately before driving directly to the prearranged
drug deal location, and on the packaging of the pills resembling

the packaging found in the trash can outside of the SUBJECT

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 10o0f35 Page ID #:10

PREMISES. I know, based on my training and experience, that, in
order to protect valuable drugs and drug proceeds at a stash
house, drug traffickers do not permit those who are uninvolved
in the drug business to be at the stash house.

23. Law enforcement found the SUBJECT DEVICE in the center
console of the Volt and saw that HARRIS appeared to be using
Bluetooth to communicate on the SUBJECT DEVICE when we was
pulled over.

24. Law enforcement also arrested Hill, recovered Hill’s
phone, and searched Hill’s phone pursuant to a federal search
warrant authorized by Judge Pym. That search led to the
messages between Hill and HARRIS described above.

25. After HARRIS was detained, investigators conducted a
freezing of the SUBJECT PREMISES to prevent destruction of
evidence and a safety sweep pending a search warrant. I do not
rely on anything that may have been seen during the freezing and
sweep of the location.

V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

26. Based on my training and experience and familiarity
with investigations into drug trafficking conducted by other law
enforcement agents, I know the following:

a. Drug trafficking is a business that involves
numerous co-conspirators, from lower-level dealers to higher-
level suppliers, as well as associates to process, package, and
deliver the drugs and launder the drug proceeds. Drug
traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19- Page 110f35 Page ID#:11

illegal activities in order to meet with co-conspirators,
conduct drug transactions, and transport drugs or drug proceeds.

b. Drug traffickers often maintain books, receipts,
notes, ledgers, bank records, and other records relating to the
manufacture, transportation, ordering, sale and distribution of
illegal drugs. The aforementioned records are often maintained
where drug traffickers have ready access to them, such as on
their cell phones and other digital devices, and in “stash
houses,” or locations used for drug packaging and trafficking.

c. Communications between people buying and selling
drugs take place by telephone calls and messages, such as e-
mail, text messages, and social media messaging applications,
sent to and from cell phones and other digital devices. This
includes sending photos or videos of the drugs between the
seller and the buyer, the negotiation of price, and discussion
of whether or not participants will bring weapons to a deal. In
addition, it is common for people engaged in drug trafficking to
have photos and videos on their cell phones of drugs they or
others working with them possess, as they frequently send these
photos to each other and others to boast about the drugs or
facilitate drug sales.

d. Drug traffickers often keep the names, addresses,
and telephone numbers of their drug trafficking associates on
their digital devices and in their residence. Drug traffickers
often keep records of meetings with associates, customers, and
suppliers on their digital devices and in their residence,

including in the form of calendar entries and location data.

10

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 12o0f35 Page ID #:12

e. Drug traffickers often maintain on hand large
amounts of United States currency in order to maintain and
finance their ongoing drug trafficking businesses, which operate
on a cash basis. Such currency is often stored in their
residences and at stash houses.

f£. Drug traffickers often keep drugs in places where
they have ready access and control, such as at their residence,
in stash houses, or in safes. They also often keep other items
related to their drug trafficking activities at their residence
and in stash houses such as digital scales, packaging materials,
and proceeds of drug trafficking. These items are often small
enough to be easily hidden and thus may be kept at a drug
trafficker’s residence or stash house even if the drug
trafficker lives with others who may be unaware of his criminal
activity.

g. It is common for drug traffickers to own multiple
phones of varying sophistication and cost as a method to
diversify communications between various customers and
suppliers. These phones range from sophisticated smart phones
using digital communications applications such as Blackberry
Messenger, WhatsApp, and the iike, to cheap, simple, and often

f

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

11

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 13 0f35 Page ID #:13

VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES?

27, Based on my training, experience, and information from
those involved in the forensic examination of digital devices, l
know that the following electronic evidence, inter alia, is
often retrievable from digital devices:

a. Forensic methods may uncover electronic files or
remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet. Normally,
when a person deletes a file on a computer, the data contained
in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur
after a long period of time. Similarly, files viewed on the
Internet are often automatically downloaded into a temporary
directory or cache that are only overwritten as they are
replaced with more recently downloaded or viewed content and may
also be recoverable months or years later.

b. Digital devices often contain electronic evidence
related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been
used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

 

2 As used herein, the term “digital device” includes the
SUBJECT DEVICE and any electronic system or device capable of
storing or processing data in digital form, including central
processing units; desktop, laptop, notebook, and tablet
computers; personal digital assistants; wireless communication
devices, such as paging devices, mobile telephones, and smart
phones; digital cameras; gaming consoles; peripheral
input/output devices, such as keyboards, printers, scanners,
monitors, and drives; related communications devices, such as
modems, routers, cables, and connections; storage media; and
security devices. ,

12

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 140f35 Page ID #:14

programs, applications, and materials on the device. That
evidence is often stored in logs and other artifacts that are
not kept in places where the user stores files, and in places ©
where the user may be unaware of them. For example, recoverable
data can include evidence of deleted or edited files; recently
used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat
programs; attachment of other devices; times the device was in
use; and file creation dates and sequence.

Cc. The absence of data on a digital device may be
evidence of how the device was used, what it was used for, and
who used it. For example, showing the absence of certain
software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

d. Digital device users can also attempt to conceal
data by using encryption, steganography, of by using misleading
filenames and extensions. Digital devices may also contain
“pooby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Law enforcement continuously
develops and acquires new methods of decryption, even for
devices or data that cannot currently be decrypted.

28. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that it is not always possible to search devices for data
during a search of the premises for a number of reasons,

including the following:

13

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 15o0f35 Page ID #:15

a. Digital data are particularly vulnerable to
inadvertent or intentional modification or destruction. Thus,
often a controlled environment with specially trained personnel
may be necessary to maintain the integrity of and to conduct a
complete and accurate analysis of data on digital devices, which
may take substantial time, particularly as to the categories of
electronic evidence referenced above. Also, there are now so
many types of digital devices and programs that it is difficult
to bring to a search site all of the specialized manuals,
equipment, and personnel that may be required.

b. Digital devices capable of storing multiple
gigabytes are now commonplace. As an example of the amount of
data this equates to, one gigabyte can store close to 19,000
average file size (300kb) Word documents, or 614 photos with an
average size of 1.5MB.

29, Other than what has been described herein, to my.
knowledge, the United States has not attempted to obtain this
data by other means.

VII. CONCLUSION

30. For all of the reasons described above, there is
probable cause to believe that CRAIG HARRIS has committed a
violation of 21 U.S.C. § B4ita) (1): Possession with Intent to
Distribute a Controlled Substance, and that evidence of the
Subject Offenses described in Attachment B-1l will be found in a
search of the SUBJECT PREMISES described in Attachment A-1 and

that evidence of the Subject Offenses described in Attachment

14

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 16 of 35 Page ID #:16

B-2 will be found in a search of the SUBJECT DEVICE described in

I5/

Attachment A-2.

 

Gregory A. Hafer, Special
Agent

Federal Bureau of
Investigation

Subscribed to and sworn before me
This 35> day of December, 2019.

l/

HONORABLE MICHAEL R. WILNER
UNITED STATES MAGISTRATE JUDGE

15

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 17 of35 Page ID#:17

EXHIBIT 1

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 18 o0f35 Page ID #:18

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 2 of 29
Page ID #:2 ;

AFFIDAVIT
I, Lisa T. Boylan; béing duly sworn, declare and state as

follows:
Tr. PURPOSE OF AFFIDAVIT

1. This affidavit is made in support of a criminal
' complaint and arrest warrant against Jerome Hill (“HILL”) for a

violation of 21.U.S.C. § 841 (a) (1): Distribution of a Controlled
Substance, .

2. This affidavit is also made in support of an
application for a warrant to search a silver 2018 Toyota Prius
with California License Plate 8FPV059 and vehicle identification
number JTDKARFP4I3079008 (the “SUBJECT VEHICLE”) as described
more fully in Attachment A-1, and the person of HILL as
described more fully in Attachment A-2. |

3. The requested search warrants seek authorization to
seize evidence, fruits, or instrumentalities of violations of 21
u.8s.G. § 841 (a) (1) (distribution of controlled substances) and
21 U.S.C: § B46 (conspiracy and attempt to distribute controlled
substances) -(the “subject Offenses”), as described more fully in

Attachment B. Attachments B-l, A-2, and B are incorporated

herein by reference:

4, The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
-information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrants, and does not purport to set forth

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 19o0f35 Page ID#:19

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 3 of 29
Page ID #:3 .

all of my knowledge of or investigation inte this matter.
Unless specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and in part only.
IL, BACKGROUND OF AFFIANT
5. I ama Special Agent with the Federal Buréau of
Investigation (“FBI”), and have been so employed since
September 2017. I am currently assigned to the FBI Los Angeles
Field office, Riverside Resident Agency. tr am currently
assigned to the Inland Empire Hybrid Drug Task Force’
(“IEHTF”). This task force consists of experienced drug
investigators from the FBI, Drug Enforcement Administration
(“DEA”) ; Homeland Security Investigations, Ontario Police
Department, and the San Bernardino County Sheriff's Department
(“SBSD”) . |
6. I have completed the 23-week training program given by
the FBI, which includes instruction in the investigation of
‘various criminal offenses governed by federal law. I have
received training in the enforcement of the laws of the United
States, including training in the preparation, presentation,
service, and execution of criminal complaints and arrest and
In connection with my employment with the EBI,

i
~ have participated in moaltiple investigations in which I have

search warrants.

used a variety of investigative techniques, including
interviewing suspects and witnesses, speaking with law
enforcement agénts and officers, conducting and reviewing

electronic surveillance, executing arrest and search warrants,

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 20 of 35 Page ID #:20

ocument 1 *SEALED* Filed 12/04/19 Page 4 of 29
Page ID #:4

Case 5:19-mj-00651-DUTY *SEALED* D
analyzing telephone records, and collecting and reviewing
physical evidence. As a result of this experience and my
conversations with other law enforcement personnel with
substantial experience, I am familiar with the methods used by
drug trafficking organizations.

7. Prior to entering into service with the FBI, I was a
special Agent. with the DEA for approximately two and a half
years. During my employment with the DEA, I completéd 18 weeks

of training related to techniques used by narcotics traffickers

and served as a case agent and co-case agent on investigations
into large-scale narcotics traffickers.
TILT, SUMMARY OF PROBABLE CAUSE
8. In October 2019, HILL,, using the phone number (909),

260-5902 (the “SUBJECT TELEPHONE”) arranged to sell fentanyl

pills to an FBI Confidential Informant (*“CI7). On Octoher 9,

2019, HILL drove the SUBJECT VEHICLE to meet the CI and provided

the CI with approximately 51:round pills stamped with “A 215.”
One of those pills was later tested by the SBSD laboratory and

‘tested positive for fentanyl. On November 6, 2019, HILL, again
using the SUBJECT TELEPHONE, agreed to sell the CI 1,000
fentanyl pills. Later that day, HILL drove the SUBJECT VEHICHE
to meet the CI and, at that meeting, sold the CI 1,000 pills of
suspected fentanyl, also stamped with “A 215,” for $8,000. Tab
results for. the 1,.000 pills are pending. On December 2, 2019,

HILL again used the SUBJECT TRLEPHONE to contact the CI to

conduct another drug deal.

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 21 0f35 Page ID#:21

Case 5:19-mj-00651-DUTY *SEALED* Document 1*SEALED* Filed 12/04/19 Page 5 of 29
Page ID #:5

IV. STATEMENT OF PROBABLE CAUSE

9. Based on my review of law enforcement reports,
conversations with other law enforcement agents, and my own
knowledge of the investigation, I am aware of the following:

A. Background

10. In October 2019, the CTI! notified me that he/she had
been contacted approximatély a month earlier by a prior
associate that he/she knew as “Jay,” who asked whether the CI
could find a buyer for pilis. “Jay” told the CI in an
unrecorded conversation that he was sélling pills that were
being ‘manufactured in a lab in Los Angeles by a “Mexican guy.”
“Jay” further explained that the pills were potent and suggested
taking only a portion of each pill at one’ time because ingesting
an entire pill could be deadly.

‘i. whe CI provided an address and the SUBJECT TELEPHONE
for “Jay.” Based on a search of law. enforcement databases,
California Department of Motor Vehicle (“DMV%) records, and
open-source databases, investigators identified HILL ag a person
associated with that address and the SUBJECT TERLEPHONE. Upon
showing the CI a California DMV photograph of HILL, the CI
confirmed that the person in photograph was “day.” According to

the CI, the CI had met HILL in 2018, and previously supplied

 

1 The CI has been an informant with the FBI since October

2018. The CI has given credible information in the past and has

assisted in an-investigation into a violent criminal street
gang. The CI has convictions for felony possession of a
controlled substance for sale and felony conspiracy to commit a
crime. The CI is currently working for immigration bénefits and

financial gain.

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 22 of 35 Page ID #:22

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 6 of 29
Page ID #:6 .

HILL with marijuana. The CI also purchased large quantities of
vape pens from HILL for resale to the CI’s customers.

12. On October 3, 2019, the CI placed a recorded call to
HTL at the SUBJECT TELEPHONE. On that call, HILL stated that
he would provide the CI with a sample of pills that -were 30
milligrams each. . HILL stated the pills were stamped with
“QA 215” and that HILD’s supplier sold the pills to HILL for 87
per pill, so HILL would sell them to the CI for $8 per pill.

13. HILL comiunicated with the CI using an end-to-end
telephone encryption application called Signal. All calls, text
messages, video chats, and pictures sent/made within the Signal
application are encrypted and cannot be intercepted. The
telephone number associated with a Signal account matches the
telephone number assigned to the device Signal is installed on.
Tf the telephone number of the device changes, the user will
also have to change the telephone number of the Signal account
to match that of the device. For each recorded call in this
affidavit, “I confirmed that the CI used the Signal application
to call HILL on the SUBJECT TELEPHONE and I monitored the call
contemporaneously.

14. On October 8, 2019, at the direction of the FBI, the
CI placed another recorded call to the SUBJECT TELEPHONE . In
that call, HILL agreed to provide the CI with sample pills the
following day. On October 9, 2019, HILL. confixmed in another

recorded call that he would méet the CI later that afternoon to

drop off the sample pills.

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 23 of 35 Page ID #:23

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 7 of 29
Page ID #:7

B. HILL Provides the CI with a sample of , fentanyl pilis

15. On October 9, 2019, at approximately 1:30 p.m., IBHTF
investigators established surveillance in the area of the
agreed-upon meeting location, a Home Depot parking lot located
at 16005 Sierra Lakes Parkway, Fontana, California. Prior to
the controlled meeting, TEHTF members searched the CI and the
CI’s vehicle for contraband with negative results. |
Investigators then followed the CI to the Home Depot. The CI
had an atidio-video recording device and transmitter
contemporaneously monitored by law enforcement. At
approximately 1:54 p.m., the CI placed a recorded phone call to
the SUBJECT TELEPHONE and informed HILL where the CI was parked.

16. t approximately 2:04 p.m., ITEHTF investigators saw
the SUBJECT VEHICLE enter the Home Depot parking and then park
next to the CI’s vehicle. A search of the DMV database revealed
that the SUBJECT VEHICLE’s license plate, California license
plate 8FPV059, i8 associated with a 2018 Toyota Prius registered
to atricia M. Fleekshili at the same address associated with
the SUBJECT TELEPHONE and py records for HILL.

17. A black male matching HILL’s appearance as I
recognized based on my review of his DMV photograph, exited the
driver's seat of the SUBJECT VEHICLE and appeared to retrieve
something from the trunk. After closing the trunk, HItL entered
the front passenger side of the CI’s vehicle.

18. During a post-operational debrief, the CI stated that
HILL placed a white envelope on the car’s center console. The

CI asked how much time HILL would need to fulfill a large pill

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 240f35 Page ID #:24

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 8 of 29

Page ID #:8
order. HILi stated he would be able to get the pills the same
day depending on the location of the “paper.” Based on my
training and experience; I know drug traffickers commonly use
. the term “paper” as coded language For money. The meeting ended
with the CI telling HILL that the pilis would be distributed to
prospective customers and that the CI would contact HILL if a

buyer Was located. The CI’s audio-video recorder corroborated

‘the CI’s description of the conversation inside the CI’s car.
19. At approximately 2:15 p.m., investigators saw HILL

exit the CI’s vehicle and then drive onto California Interstate

210 in the SUBJECT VEHICLE.
20, Investigators followed the CI from the Home Depot to 4

pre-determined location. The white envelope that HILL left in

' the CI’s car contained a purple pill bottle with 51 round pills
stamped with SA 215.” This resembled the purple pill container

in a.photograph from Hith that the CI showed me during our

October 3, 2019 meeting.

21. The envelope and its contents were collected and sent
to the SBSD Scientific Investigations Division for presumptive

testing. The SBSD laboratory tested one pill for fentanyl, and

the pill was destroyed during testing. On October 15, 2019, the

SBSD laboratory reported that the pill tested positive for

fentanyl: On October 16, 2019, the remaining 50 pills from the

purple container were delivered to the DEA laboratory for a more

detailed analysis. Those results are pending.

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 25 of 35 Page ID #:25

Case 5:19-mj-00651-DUTY *SEALED* Document 4 *SEALED* Filed 12/04/19 Page 9 of 29
Page ID #:9

Cc. HILL Selis 1,000 Fentanyl Pills to the CI

22. At approximately 8:18 a.m. on the morning of
November 6, 2019, at the direction of investigators, the CI
called the SUBJECT TELEPHONE and asked if HILL had enough for a
“thousand pack;” meaning the CI was asking if HILL could obtain
1,000 pills, to be delivered later that same day. HILL said he
would call his supplier and ask. Approximately six minutes
later, the CI received a call from HILL asking what time the CT

would be able to meet up. HILL said he had to go to West Covina

to meet with his supplier before HILL could deliver pills.

' 923. From approximately 8:40 a.m. to 9:51 a.m.; with the
aid of GPS data from the SUBJECT TELEPHONE and a tracker on the
SUBJECT VEHICLE,2 surveillanée units followed HILD approximately
57 miles to a mall parking lot in West Covina, California,

After HILL parked the SUBJECT VEHICLE, surveillance units saw a
white 2016 Chevrolet pick-up, with California license plate
75724Z1 and Vehicle Identification Number (“VIN”)
3GCBCTHC200223088, arrive and park next to HILL. An older male,
‘later identified as Craig Curtis Harris (“HARRIS”) based on a
comparison to HARRIS’s California DMV photograph, exited the

truck and spoke with HILL for approximately 15 minutes before

 

2 On Error! Main Document Only.October 22, 2019, the
Honorable Sheri Pym, United States’ Magistrate Judge, signed
warrants in case numbers 5:19-MJ-00569 and 5:19-MJ-00570,
authorizing, respectively, the collection of cell-Site data from
the SUBJECT TRLEPHONE. and.the installation and use of a tracking
device on the SUBJECT VEHICLE. On December 2, 2019, Judge Pym
signed a Wwatrant authorizing the continued use of a tracking
‘device on the SUBJECT VEHICLE, and, on December 3, 2019, Judge
Pym signed a warrant authorizing the continued collection of
cell-site data from the SUBJECT TELEPHONE.

4,
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 26 of 35 Page ID #:26

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 10 of 29
Page ID #:10

both men returned to their respective vehicles and drove away.
HARRIS and HILL were standing between their two vehicles and
surveillance units were unable to observe whether they exchanged
any items.

24. Because investigators believed HARRIS was HILL’s
narcotics supplier, surveillance units followed HARRIS after he
left the méeting location. Surveillance units followed HARRIS
for approximdtely three and one-half hours, during which time
HARRIS stopped at 3501 South Cochitan Avenue, Los Angeles,
California, the address listed on HARRTS’s DMV records as well
as the truck’s registration.

25. Based on GPS information from both the tracker on the
SUBJECT VEHICLE and data from the SUBJECT TELEPHONE, HILL went

 €rom that meeting with HARRIS in West Covina, to his residence.
Neither the SUBJECT VEHICLE nor the SUBJECT TELEPHONE left
HILL’s residence until he left to meet with the CI.

26. At approximately 11:30 a-m.; investigators established
surveillance near the same Home Depot parking lot as the CT and
HILL’s first transaction. At the direction of investigators,

the CI made a recorded call to HILL on the SUBJECT TELEPHONE —
arranging a meet time. HILL advised he would meet the CI in
approximately 20 minutes at. the Home Depot.

27. Prior to the controlled meeting, investigators
seatched the CI. and the CI’s vehicle for contraband with
negative results. Investigators then provided the CI with

$8,000 and followed the CI to the Home Depot. The CI had an

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 27 of 35 Page ID #:27
Case 5:19-mj-00651-DUTY *SEALED* Document 1*SEALED* Filed 12/04/19 Page 11 of 29
Page ID #:11

audio-video recording device and transmitter which was

contemporaneously monitored by Law: enforcement.

 

28, HIDD arrived at approximately 12:23 p.m. in the
SUBJECT VEHICLE, and parked next to the CI’s car. HILL got out
and spoke to the CI through the passenger side window of the
CIl’s car. HILL retrieved a box from his trunk and placed it in
the CI’s trunk. HILL closed both trunks and entered the front

passenger seat of the CI’s vehicle.

29. During a post~operational debrief, the CI advised that
he/she removed $8,000 from his/her pocket and placed it in the
cup holder in the center console. As HILL entered the CI’s
vehicle, the CI handed’ the §8,000 to HILL, who took the money,
placed it in his right-hand pants pocket, and stated that he did
not need to count it since the GI said it was $8,000. The CI
asked HILL if HILL could obtain a larger amount of pills. Hii

replied yes, “like ten thousand.” The CI’s audio-video recorder

corroborated these events. .

30, Investigators followed the Ci from the Home Depot to a
pre-determined location. In the CI’s trunk, they found a brown
bok containing a second, smaller box, which in turn contained a
small, white paper bag. In the paper bag were two bottles
containing a large number of pills stamped with “A 215.7%

31. .0n November 7, 2019, investigators sent the two pill
bottles along with their contents to the DEA Laboratory in.

Vista, California for testing. These results are ‘pending.
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 28 of 35 Page ID #:28

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 12 of 29
. Page ID #:12

D. HILL Inquires About Future Drug Transactions

32, On December 2, 2019, HILL contacted the CI using the
SUBJECT TRLEPHONE.. HILL told the CI that he wanted to “make
some money,” and asked the CI what was going on with his/her
buyer. Based on my training and experience, I believe HILL ,
wanted to know whether the CI’s buyer would. purchase additional
‘fentanyl pills. This call was recorded by the CI. The Cl

responded that his/her buyer should be back in town any day now

and that the buyer previously stated he wanted another order
after the Thanksgiving holiday.

33. Based on HILL’s recent communications, investigators
intend to have the CI arrange a third controlled transaction for

a larger quantity of Fentanyl pills on or about December 5,

2019.
V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

34. Based on my training and experience and familiarity
with investigations into drug trafficking conducted by other law
enforcement agents, I know the following:

a. Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-—

level suppliers, as weil as associates to process, package, and

deliver the drugs. and launder the drug proceeds. Drug
traffickers often travel by car, bus, train, or airplane, both
domestically and to foreign countries, in connection with their
illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

LL

 
 

Case 5:20-cr-00001-MWF ‘Document1 Filed 12/05/19 Page 29 of 35 Page ID #:29

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 13 of 29
Page ID #:13

b. Drug traffickers often maintain books, receipts,
notes, ledgers, bank records, and other records relating to the
manufacture, ‘transportation, ordering, sale and distribution of
jliegal drugs. The aforementioned records are often maintained
where drug traffickers -have ready access to them, such as on
their cell phones and other digital devices, and in their
vehicles and on their person.

Cc. Communications between people buying and selling
drugs take place by telephone calls and messages, such as @6-
mail, text messages, and social media messaging applications,
sent to and from cell phones and other digital devices. This
includes sending photos or videos of the drugs between the
seller and the buyer, the negotiation of price, and discussion
of whether or not participants will bring weapons to a deal. In
addition, it is common for people engaged in drug trafficking to
have photos and videos. on their Gell phones of drugs they or
others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs ‘or

facilitate drug sales.

d. Drug traffickers often keep the names, addresses,
and telephone numbers of their drug. trafficking associates on
their digital devices and in their residence. Drug traffickers
often keep records of meetings with associates, customers, and

suppliers on their digital devices and in their vehicles and on

their person, including in’the form of calendar entries and

location data.

12

 
Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 30 0f35 Page ID #:30

Case 5:19-mj-00651-DUTY *SEALED* Document 1*SEALED* Filed 12/04/19 Page 14 of 29
Page ID #:14

e. Drug traffickers often use vehicles to transport
their narcotics and may keep stashes of narcotics in their
vehicles in the event of an unexpected opportunity to sell
narcotics arises. Drug traffickers also commonly use their
vehicles to meet with drug buyers, to transport drugs to and
from drug stash locations, to conduct drug and cash exchanges,

and to transport drug proceeds from transaction locations to
stash locations and/or banks.

£. Drug traffickers often maintain on hand large
amounts of United States currency in order to maintain and
finance their ongoing drug trafficking businesses, which operate

on a cash basis. Such currency is often stored in their

vehicles and on their person and records of such proceeds are
often in their digital devices.

g- prug traffickers often keep drugs in places where
they have ready access and control, such as at their residence
or in safes. They also often keep other items related to their
drug trafficking activities in their vehicles ox on or near
their person, such as digital scales, packaging materials, and
‘proceeds of drug trafficking. These items are often small
enough to be easily hidden.’

h. Tt is common for drug traffickers to own multiple
phones. of varying sophistication and cost as a method to
diversify communications between various customers and
suppliers. These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

13

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 31o0f35 Page ID #:31

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 15 of 29
Page ID #:15

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications. Also, I know that drug traffickers

often use certain phones to communicate with certain people, for
example drug buyers, and other phones for other people, such as

suppliers, in order to segregate communications and make it more

difficult for law enforcement to detect and track. Thus, I

believe that there is probable cause that more digital devices
than the SUBJECT TELEPHONE will be recovered in the requested

search and contain evidence or be an instrumentality of the

Subject Offenses.
VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES?
35. Based on my training, experience, arid information from
those involved in the forensic examination of digital devices, I
know that the following electronic evidence, inter alia, is

often retrievable from digital devices:
. . . . 7 ’ gue .
a. Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet. Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

 

3 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing ‘units;
desktop, laptop, notébook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital _
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and

connections; storage media; and security devices.

14
 

_ Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 32 of 35 Page ID #:32

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 16 of 29

Page ID #:16
after a long period of time. Similarly, files viewed on the
Internet are often automatically downloaded into a temporary
directory or cache that are only’ overwritten as they are
replaced with more recently downloaded ox viewed content and may
also be recoverable months or years later.

b. Digital devices often contain electronic evidence
related to a crime, the device’s user, or the .existence of
evidence in other locations, such as, how the device has been
used, what it has been used for, who has used it, and who has
been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device. That. —
evidence is often stored in logs and other artifacts that are
fiot kept in places where the user stores files, and in places
where the user may be unaware of them. For example, recoverable
data can include evidence of deleted or edited files; recently
used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat
programs; attachment of other devices; times the devicé was in
use; and file creation dates and sequence.

c. The absence of data on a digital device may be
evidence of how the devite was used, what it was used for, and

who used it. For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

d. Digital device users can also attempt to conceal
data by using encryption, steganography, or by using misleading
Digital devices may also contain

filenames and extensions.

15

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 33 of 35 Page ID #:33

Casé 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 17 of 29

Page ID #:17

t

“booby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Law enforcement continuously
develops and acquires new methods of decryption, even for
devices or data that cannot currently be decrypted.

36. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that itis not always possible to search devices for data
during a search of the premises for a number of reasons,
including the following:

a. Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction. thus,
often a controlled environment With specially trained personnel -
may be necessary to maintain the integrity of and to conduct a
complete and accurate analysis of data on digital devices; which
may take substantial’ time, particularly as to the categories of
electronic evidence referenced above. Also, there are now so
many types of digital devices and programs that it is difficult
to bring to a. search site all of the specialized manuals,
equipment, and personnel, that may be required. |
b. Digital devices capable of storing multiple

gigabytes are now commonplace. As an example of the amount of
data this equates to, one gigabyte can store close to'1i9,000
average file size (300kb) Word documents, or 614 photos with an
average size of 1.5MB.

37. The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

16

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 340f35 Page ID #:34

Case 5:19-mj-00651-DUTY *SEALED* Document 1*SEALED* Filed 12/04/19 Page 18 of 29
Page ID #:18

which I know from my training, experience, and review of

publicly available materials:

a. Users may enable a biometric unleck function on
some digital devices. To use this function, a user generally
displays a physical feature, such as a fingerprint, face, or
eye, and the device will automatically unlock if that physical
feature matches one the user has stored on the device. To
unlock a device enabled with a fingerprint unlock function, a
user places one or more of the user’s fingers on a device's

fingerprint scanner for approximately one second. To unlock a

device enabled with a facial, retina, or iris recognition
function, the user holds the device in front of the user’s face
with the user’s eyes open for approximately one second.

be In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts. Thus, the

opportunity to use a biometric unlock function even on an

@nabled device may exist for only a short time. TI do not know

the passcodes of the devices likely to be found in the search.

) c. hus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

x
appears to have a biometric sensor and falls within the scope of
the warrant: (1) depress HILL’s thumb— and/or fingers on the

device(s); and (2) hold the device(s) in front of HILL’s face

17 1

 
 

Case 5:20-cr-00001-MWF Document1 Filed 12/05/19 Page 35 o0f35 Page ID #:35

Case 5:19-mj-00651-DUTY *SEALED* Document 1 *SEALED* Filed 12/04/19 Page 19 of 29
Page ID #:19

. with his eyes open to activate the facial-, iris-, and/or
retina-recognition feature.

38. Other than what has been described herein, to my
knowledge, the United States has mot attempted to obtain this
data by other means.

VII. CONCLUSION

39, For all of the reasons described above, there is
probable cause to believe that HILL has committed a violation of
21 U.S.C. § 841{(a) (1): Distribution of a Controlled Substance.
There is also probable cause that evidence of the Subject
Offenses, as described in Attachment B, will be found in a

search of the SUBJECT VEHICLE and the person of HILL described

Lisa Tf Boylan, Special Agent
Federal Buréau of
Investigation

in Attachments A-1 and A-2.

Subscribed to and sworn before me
this 4 day of December, 2019.

HONORABLE SHERT PYM
UNITED STATES MAGISTRATE JUDGE

18

 
